Case 3:19-cv-01650-H-AGS Document 44 Filed 10/27/20 PageID.436 Page 1 of 11



 1    MARK L. KIEFER, ESQ., SB# 116633
      mkiefer@ericksenarbuthnot.com
 2
      ROYCE Y. HUANG, ESQ. SB# 285136
 3    rhuang@ericksenarbuthnot.com
      ERICKSEN ARBUTHNOT
 4    835 Wilshire Blvd., Suite 500
      Los Angeles, CA 90017-2603
 5    (213) 489-4411 / (213) 489-4332 Fax
 6    Attorneys for Defendants and Cross-Claim Defendants, MICHAEL
      STEWART, PH.D. and LIBERTY HEALTHCARE CORPORATION
 7

 8                 UNITED STATES DISTRICT COURT FOR THE
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10

11   THOMAS RAINEY, Conservator, on )          CASE NO: 19-cv-01650-H-AGS
     behalf of COLLEEN GAROT,          )       ANSWER OF CROSS-CLAIM
12                                     )
                  Plaintiff,           )       DEFENDANTS, MICHAEL
13                                     )       STEWART, PH.D. AND LIBERTY
                vs.                    )       HEALTHCARE CORPORATION
14                                     )       TO CROSS-CLAIM OF COUNTY
     COUNTY OF SAN DIEGO,              )       OF SAN DIEGO
15   WILLIAM D. GORE, in his official )
     capacity; STEVEN BLOCK,           )       JURY TRIAL DEMANDED
16   ARTHUR DOHERTY, QUOC              )
     TRAN, M.D.; MICHAEL               )       Judge: Marilyn L. Huff
17   STEWART, PH.D.; FRIEDRIKE         )
     VON LINTIG, M.D.; ANGELITO )              Trial Date: None Set
18   DELA CRUZ; YAOWALUCK              )
     HAGG; SUSAN ANGUITAY;             )
19   LEAH GACHE; SUSAN CONRAD; )
     MYRA RADA-GRAGASIN;               )
20   CHRISTINE ESER; M. GERMONO; )
     MELISSA GRANT; MABEL              )
21   DOMINGO; MA ESTAVILLO;            )
     EDNA GOMEZ-SANCHEZ; HELEN )
22   SALTER; COASTAL                   )
     HOSPITALIST MEDICAL               )
23   ASSOCIATES, a professional        )
     corporation; LIBERTY              )
24   HEALTHCARE OF CALIFORNIA, )
     INC., a professional corporation, )
25                                     )
                  Defendants.          )
26   ______________________________ )
                                       )
27
     ///
28
                                             1
       ANSWER OF DEFENDANTS MICHAEL STEWART, PH.D. AND LIBERTY HEALTHCARE CORPORATION
                            TO COUNTY OF SAN DIEGO’S CROSS-CLAIM
Case 3:19-cv-01650-H-AGS Document 44 Filed 10/27/20 PageID.437 Page 2 of 11



 1         COMES NOW, Defendants MICHAEL STEWART, PH.D. AND
 2   LIBERTY HEALTHCARE CORPORATION ( “Defendants”) and hereby
 3   answer the Cross-Claim filed by Defendant and Cross-Claimant County of
 4   San Diego (hereafter “COUNTY”) in the above-entitled action as follows:
 5                                   INTRODUCTION
 6         1.     In answering the “Introduction” of County’s Cross-Claim, these
 7   answering Defendants answer that this “Introduction” states legal
 8   conclusions rather than factual allegations.
 9                                     PARTIES
10         2.     In answering paragraph 1 these answering Defendants admit on
11   information and belief that COUNTY is a public entity organized and
12   existing under the laws of the State of California
13         3.     In answering paragraph 2 these answering Defendants admit the
14   allegations thereof.
15         4.     In answering paragraph 3, these answering Defendants lack
16   information and belief sufficient to enable them to answer thereto and basing
17   their denial on that ground, deny generally and specifically each and every
18   allegation contained therein.
19         5.     In answering paragraph 4, these answering Defendants lack
20   information and belief sufficient to enable them to answer thereto and basing
21   their denial on that ground, deny generally and specifically each and every
22   allegation contained therein.
23         6.     In answering paragraph 5, these answering Defendants lack
24   information and belief sufficient to enable them to answer thereto and basing
25   their denial on that ground, deny generally and specifically each and every
26   allegation contained therein.
27         7.     In answering paragraph 6, these answering Defendants lack
28   information and belief sufficient to enable them to answer thereto and basing
                                            2
      ANSWER OF DEFENDANTS MICHAEL STEWART, PH.D. AND LIBERTY HEALTHCARE CORPORATION
                           TO COUNTY OF SAN DIEGO’S CROSS-CLAIM
Case 3:19-cv-01650-H-AGS Document 44 Filed 10/27/20 PageID.438 Page 3 of 11



 1   their denial on that ground, deny generally and specifically each and every
 2   allegation contained therein.
 3         8.     In answering paragraph 7, these answering Defendants admit
 4   the allegations thereof.
 5         9.     In answering paragraph 8, these answering Defendants lack
 6   information and belief sufficient to enable them to answer thereto and basing
 7   their denial on that ground, deny generally and specifically each and every
 8   allegation contained therein.
 9         10.    In answering paragraph 9, these answering Defendants lack
10   information and belief sufficient to enable them to answer thereto and basing
11   their denial on that ground, deny generally and specifically each and every
12   allegation contained therein.
13                         JURISDICTION AND VENUE
14         11.    In answering paragraphs 10 and 11, these answering
15   Defendants admit that COUNTY is ostensibly invoking jurisdiction of this
16   district court under 28 U.S.C. §§ 1331, 1343 and 1367(a) and venue
17   pursuant 28 U.S.C. § 1391(b). Except as so admitted, these answering
18   Defendants lack information and belief sufficient to enable them to answer
19   thereto and basing their denial on that ground, deny generally and
20   specifically each and every allegation contained therein.
21                              GENERAL ALLEGATIONS
22         12.    In answering paragraph 12, these answering Defendants lack
23   information and belief sufficient to enable them to answer thereto and basing
24   their denial on that ground, deny generally and specifically each and every
25   allegation contained therein.
26         13.    In answering paragraph 13, these answering Defendants lack
27   information and belief sufficient to enable them to answer thereto and basing
28   their denial on that ground, deny generally and specifically each and every
                                            3
      ANSWER OF DEFENDANTS MICHAEL STEWART, PH.D. AND LIBERTY HEALTHCARE CORPORATION
                           TO COUNTY OF SAN DIEGO’S CROSS-CLAIM
Case 3:19-cv-01650-H-AGS Document 44 Filed 10/27/20 PageID.439 Page 4 of 11



 1   allegation contained therein.
 2          14.    In answering paragraph 14, these answering Defendants admit
 3   that on or about January 23, 2017 Liberty Healthcare Corporation entered
 4   into an agreement with COUNTY to provide on-site psychiatric health
 5   services to inmates in custody at the San Diego Central Jail (SDCJ) located
 6   at 1173 Front Street, San Diego, CA 92101, Las Colinas Detention and
 7   Reentry Facility (LCDRF) located at 451 Riverview Parkway, Santee, CA
 8   92071, George Bailey Detention Center (GBDF) located at 446 Alta Road,
 9   Ste, 5300, San Diego, CA 92158, Vista Detention Facility (VDF) located at
10   325 S. Melrose Drive, Vista, CA 92081 and County Operations Center
11   (COC) Medical Services Administration Office (hub location for
12   Telepsychiatry) located at 5530 Overland Avenue, Suite 370, San Diego, CA
13   92123, a true and correct copy of which appears to be attached as
14   Exhibit “A” to the Cross-Claim of COUNTY. The “Liberty Health
15   Agreement” speaks for itself.
16          15..   In answering paragraph 15, these answering Defendants admit
17   the allegations thereof.
18          16.    In answering paragraph 16, these answering Defendants lack
19   information and belief sufficient to enable them to answer thereto and basing
20   their denial on that ground, deny generally and specifically each and every
21   allegation contained therein.
22          17.    In answering paragraph 17, these answering Defendants admit
23   that COUNTY has correctly set forth certain specified allegations of the
24   Plaintiff’s Second Amended Complaint (“SAC”) and that the SAC speaks
25   for itself.
26          18.    In answering paragraph 18, these answering Defendants lack
27   information and belief sufficient to enable them to answer thereto and basing
28   their denial on that ground, deny generally and specifically each and every
                                            4
      ANSWER OF DEFENDANTS MICHAEL STEWART, PH.D. AND LIBERTY HEALTHCARE CORPORATION
                           TO COUNTY OF SAN DIEGO’S CROSS-CLAIM
Case 3:19-cv-01650-H-AGS Document 44 Filed 10/27/20 PageID.440 Page 5 of 11



 1   allegation contained therein.
 2         19.    In answering paragraph 19, these answering Defendants lack
 3   information and belief sufficient to enable them to answer thereto and basing
 4   their denial on that ground, deny generally and specifically each and every
 5   allegation contained therein.
 6         20.    In answering paragraph 20, these answering Defendants
 7   admit that on April 15, 2018, psychologist Dr. Michael Stewart conducted a
 8   focused safety/suicide risk assessment, but not a comprehensive
 9   psychological evaluation, of Colleen Garot at her safety cell, noted that Ms.
10   Garot had a vague complaint of a possible visual hallucination, as in a
11   dragonfly on her arm, seeing a cowboy. Defendants admit that Dr. Stewart
12   reported that Ms. Garot was turning to her side and saying something as if to
13   another person. Except as so admitted, these answering Defendants deny
14   generally and specifically each and every allegation contained therein.
15         21.    In answering paragraph 21, these answering Defendants lack
16   information and belief sufficient to enable them to answer thereto and basing
17   their denial on that ground, deny generally and specifically each and every
18   allegation contained therein.
19         22.    In answering paragraph 22, these answering Defendants lack
20   information and belief sufficient to enable them to answer thereto and basing
21   their denial on that ground, deny generally and specifically each and every
22   allegation contained therein.
23         23.    In answering paragraph 23, these answering Defendants lack
24   information and belief sufficient to enable them to answer thereto and basing
25   their denial on that ground, deny generally and specifically each and every
26   allegation contained therein.
27         24.    In answering paragraph 24, these answering Defendants lack
28   information and belief sufficient to enable them to answer thereto and basing
                                            5
      ANSWER OF DEFENDANTS MICHAEL STEWART, PH.D. AND LIBERTY HEALTHCARE CORPORATION
                           TO COUNTY OF SAN DIEGO’S CROSS-CLAIM
Case 3:19-cv-01650-H-AGS Document 44 Filed 10/27/20 PageID.441 Page 6 of 11



 1   their denial on that ground, deny generally and specifically each and every
 2   allegation contained therein.
 3                                   FIRST CLAIM
 4       (Breach of Contract as to Cross-Claim Defendant Liberty Healthcare)
 5         25.    In answering paragraph 25, these answering Defendants repeat
 6   and re-allege their responses to paragraphs 1 through 24.
 7         26.    In answering paragraph 26, these answering Defendants deny
 8   generally and specifically each and every allegation contained therein.
 9         27.    In answering paragraph 27, these answering Defendants deny
10   generally and specifically each and every allegation contained therein.
11         28.    In answering paragraph 28, these answering Defendants deny
12   generally and specifically each and every allegation contained therein.
13         29.    In answering paragraph 29, these answering Defendants deny
14   generally and specifically each and every allegation contained therein.
15         30.    In answering paragraph 30, these answering Defendants deny
16   generally and specifically each and every allegation contained therein.
17         31.    In answering paragraph 31, these answering Defendants deny
18   generally and specifically each and every allegation contained therein.
19                                   SECOND CLAIM
20               (Equitable Indemnity as to all Cross-claim Defendants)
21         32.    In answering paragraph 32, these answering Defendants repeat
22   and re-allege their responses to paragraphs 1 through 31.
23         33.     In answering paragraph 33, these answering Defendants deny
24   generally and specifically each and every allegation contained therein.
25         34.     In answering paragraph 34, these answering Defendants deny
26   generally and specifically each and every allegation contained therein.
27         35.     In answering paragraph 35, these answering Defendants deny
28   generally and specifically each and every allegation contained therein.
                                            6
      ANSWER OF DEFENDANTS MICHAEL STEWART, PH.D. AND LIBERTY HEALTHCARE CORPORATION
                           TO COUNTY OF SAN DIEGO’S CROSS-CLAIM
Case 3:19-cv-01650-H-AGS Document 44 Filed 10/27/20 PageID.442 Page 7 of 11



 1         36.    In answering paragraph 36, these answering Defendants deny
 2   generally and specifically each and every allegation contained therein.
 3                                 THIRD CLAIM
 4               (Declaratory Relief as to all Cross-claim Defendants)
 5         37.    In answering paragraph 37, these answering Defendants repeat
 6   and re-allege their responses to paragraphs 1 through 36.
 7         38.    In answering paragraph 38, these answering Defendants deny
 8   each and every allegation contained therein.
 9         39.    In answering paragraph 39, these answering Defendants deny
10   each and every allegation contained therein.
11         40.    In answering paragraph 40, these answering Defendants deny
12   each and every allegation contained therein.
13    CROSS-CLAIMANT'S PRAYER FOR RELIEF RE CROSS-CLAIM
14         COUNTY’S prayer for relief does not require a response, but insofar
15   as an answer is deemed necessary, these answering Defendants deny that
16   COUNTY is entitled to the relief requested in the Cross-Claim or to any
17   relief whatsoever.
18                          AFFIRMATIVE DEFENSES
19         Without conceding that it has the burden of proof as to any of these
20   matters, these answering Defendants assert the following affirmative
21   defenses with respect to all of COUNTY’s causes of actions and claims.
22   These affirmative defenses are proffered with the caveat that these
23   answering Defendants have not had the opportunity to undertake any
24   discovery in this matter and COUNTY has not provided its initial
25   disclosures. Accordingly, these answering Defendants reserve the right to
26   amend this Answer to include additional affirmative defenses and/or
27   additional factual bases for affirmative defenses stated below to the extent
28   these answering Defendants deem such amendment(s) necessary.
                                            7
      ANSWER OF DEFENDANTS MICHAEL STEWART, PH.D. AND LIBERTY HEALTHCARE CORPORATION
                           TO COUNTY OF SAN DIEGO’S CROSS-CLAIM
Case 3:19-cv-01650-H-AGS Document 44 Filed 10/27/20 PageID.443 Page 8 of 11



 1                       FIRST AFFIRMATIVE DEFENSE
 2                             (Failure to State a Claim)
 3         The Cross-Claim, and each and every claim therein, fails to state a
 4   claim for which relief can be granted and should, therefore, be dismissed.
 5

 6                     SECOND AFFIRMATIVE DEFENSE
 7                                     (Estoppel)
 8          COUNTY is estopped by its conduct from recovering any relief
 9   under the Cross-Claim.
10                       THIRD AFFIRMATIVE DEFENSE
11                                      (Waiver)
12         COUNTY’S claims are barred, in whole or in part, by the doctrine of
13   waiver.
14                     FOURTH AFFIRMATIVE DEFENSE
15                          (Failure to Mitigate Damages)
16         COUNTY failed to properly mitigate its alleged damages and
17   therefore is precluded from recovering those alleged damages.
18                       FIFTH AFFIRMATIVE DEFENSE
19                                      (Laches)
20         COUNTY’S claims are barred under the doctrine of laches.
21                       SIXTH AFFIRMATIVE DEFENSE
22                              (Statute of Limitations)
23         The Cross-Claim, and each purported cause of action therein, may be
24   barred by the applicable statute of limitations.
25                     SEVENTH AFFIRMATIVE DEFENSE
26                               (Condition Precedent)
27         The Cross-Claim, and each purported cause of action therein, may be
28   barred to the extent that COUNTY failed to perform certain conditions
                                            8
      ANSWER OF DEFENDANTS MICHAEL STEWART, PH.D. AND LIBERTY HEALTHCARE CORPORATION
                           TO COUNTY OF SAN DIEGO’S CROSS-CLAIM
Case 3:19-cv-01650-H-AGS Document 44 Filed 10/27/20 PageID.444 Page 9 of 11



 1   precedent to any obligations or indebtedness that these answering
 2   Defendants might otherwise have had toward COUNTY.
 3                     EIGHTH AFFIRMATIVE DEFENSE
 4                  (Failure to Comply with Contractual Terms)
 5         The Cross-Claim, and each purported cause of action therein, may be
 6   barred to the extent that COUNTY has not fully complied with all the terms
 7   and conditions of the “Liberty Health Agreement.”
 8                      NINTH AFFIRMATIVE DEFENSE
 9                           (Damage Caused by Others)
10         Without admitting that COUNTY was damaged as alleged in the
11   Cross-Claim, the purported damages, if any, sustained or suffered by
12   COUNTY was proximately caused or contributed to by the acts or omissions
13   of other persons and entities and such acts or omissions were intervening
14   and/or superseding cause(s) of COUNTY’s damages, thus barring or
15   reducing COUNTY’s recovery against these answering Defendants.
16                      TENTH AFFIRMATIVE DEFENSE
17                                 (Unclean Hands)
18         The Cross-Claim, and each purported cause of action therein, may be
19   barred by the doctrine of unclean hands.
20                    ELEVENTH AFFIRMATIVE DEFENSE
21                                      (Setoff)
22         Without admitting that COUNTY was damaged as alleged in the
23   Cross- Claim, any obligations potentially owed by these answering
24   Defendants if these answering Defendants are found liable for any
25   amount, these answering Defendants are entitled to a setoff for amounts
26   owed by COUNTY or third parties to these answering Defendants and/or
27   amounts to which these answering Defendants have or may have a right to
28   reimbursement.
                                            9
      ANSWER OF DEFENDANTS MICHAEL STEWART, PH.D. AND LIBERTY HEALTHCARE CORPORATION
                           TO COUNTY OF SAN DIEGO’S CROSS-CLAIM
Case 3:19-cv-01650-H-AGS Document 44 Filed 10/27/20 PageID.445 Page 10 of 11



 1                     TWELFTH AFFIRMATIVE DEFENSE
 2                                    (Comparative Fault)
 3          Without admitting that COIUNTY was damaged by these answering
 4    Defendants, any damages COUNTY purportedly suffered were caused in
 5    whole or in part by COUNTY’S own comparative or contributory fault.
 6                   THIRTEENTH AFFIRMATIVE DEFENSE
 7                                     (Contract Terms)
 8          The Cross-Claim, and each purported cause of action therein, may be
 9    barred and/or limited by one or more terms of the “Liberty Health
10    Agreement,” and/or another applicable contract.
11                   FOURTEENTH AFFIRMATIVE DEFENSE
12                                    (Lack of Standing)
13          COUNTY lacks standing to bring this action.
14                    FIFTEENTH AFFIRMATIVE DEFENSE
15                                       (No Damages)
16          COUNTY did not incur any out-of-pocket damages; the damages,
17    if any, sought by way of the Cross-Claim belong to other persons or parties
18    not joined as parties hereto.
19                    SIXTEENTH AFFIRMATIVE DEFENSE
20                       (Active - Passive Negligence Defense)
21          These answering Defendants allege that if, in fact, these answering
22    Defendants are found to have been negligent in any manner, their negligence
23    could only be passive and secondary, while the negligence of other named
24    Defendants, or other unknown, unnamed parties would be active and
25    primary and thus bar recovery on C0UNTY’s Cross-Claim.
26                     SEVENTEENTH AFFIRMATIVE DEFENSE
27                               (Reservation of Rights)
28          These answering Defendants may have other separate and additional
                                             10
       ANSWER OF DEFENDANTS MICHAEL STEWART, PH.D. AND LIBERTY HEALTHCARE CORPORATION
                            TO COUNTY OF SAN DIEGO’S CROSS-CLAIM
Case 3:19-cv-01650-H-AGS Document 44 Filed 10/27/20 PageID.446 Page 11 of 11



 1    defenses of which they are presently unaware; these answering Defendants
 2    reserve the right to allege other separate and additional defenses upon the
 3    discovery of additional facts.
 4                   COUNTY’S PRAYER RE CROSS-CLAIM
 5          WHEREFORE, these Answering Defendants pray that this Court
 6    enter a judgment as follows:
 7          1. That the Cross-Claim be dismissed with prejudice and that
 8    judgment be entered in favor of these answering Defendants;
 9          2. That COUNTY take nothing by way of its Cross-Claim;
10          3. That these answering Defendants be awarded their costs of suit
11    incurred in defense of this action, including their reasonable attorney's fees;
12    and
13          4. For such further and other relief as the Court may deem just and
14    proper.
15                         DEMAND FOR A JURY TRIAL
16          These answering Defendants demand a trial by jury in this matter.
17

18    DATED: October 27, 2020
19                                      ERICKSEN ARBUTHNOT
20
                                         /s/ Mark L. Kiefer
21                              By:                   _________________
                                       MARK L. KIEFER, ESQ.
22                                     ROYCE Y. HUANG, ESQ.
                                       Attorneys for Defendants,
23                                     MICHAEL STEWART, PH.D. and LIBERTY
                                       HEALTHCARE CORPORATION
24

25

26

27

28
                                             11
       ANSWER OF DEFENDANTS MICHAEL STEWART, PH.D. AND LIBERTY HEALTHCARE CORPORATION
                            TO COUNTY OF SAN DIEGO’S CROSS-CLAIM
